DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to communications filed April 01, 2021. Claims 22, 24, 37 and 48 have been amended. Claim 50 has been newly added. Claims 22-37 and 39-50 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 22-28, 30, 31, 33-37, 42, 43 and 46-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traughber et al. (Traughber; US Pub No. 2008/0018436 A1) in view of Kaboff et al. (Kaboff; US Pub No. 2014/0012591 A1).
As per claim 22, Traughber teaches an interactive wireless caregiver device comprising: 
a data communications link to a wireless network (paragraph [0395], lines 1-12); and
a touch display screen through which a user of the interactive wireless caregiver device can interact via a graphical user interface with a software application running on the interactive wireless caregiver device (paragraph [0108], lines 1-4; paragraphs [0128]-[0134]), the graphical user interface including:
an alarm notification generated by a central coordination server connected to the wireless network in response to an alarm condition of a resident life safety device deployed at an assisted care facility;
an alert status indicator associated with the alarm notification, the alert status indicator operable to show… a cleared status indicating that the alarm condition has been cleared at the resident life safety device (paragraph [0017]);
a responding action status button operative to transmit a caregiver acceptance response associated with the alarm notification and including an identification of a responding caregiver to the central coordination server (paragraphs [0126]-[0129]; paragraph [0207], lines 4-8); and 
a list of responding caregivers associated with the alarm notification, the list of responding caregivers being updated by the central coordination server to include, in a first color, caregivers identified by caregiver acceptance responses transmitted from other interactive wireless caregiver devices to the central coordination server (paragraphs [0126]-[0129]; paragraph [0207], lines 4-8; paragraph [0405]: highlighting).
Traughber does not expressly teach an alert status indicator associated with the alarm notification, the alert status indicator operable to show a pending status indicating that the alarm notification is pending and a cleared status.
Kaboff teaches an alert status indicator associated with the alarm notification, the alert status indicator operable to show a pending status indicating that the alarm notification is pending and a cleared status (Fig. 11: pending and finished alert status).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alert status indicators as taught by Kaboff, since Kaboff states in paragraph [0128] that such a modification would result allowing a user to visually determine the status of an alert.
As per claim 23, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 22, wherein the graphical user interface further includes a declining action status button operative to transmit a caregiver declination response associated with the alarm notification (Traughber, paragraph [0163]) and including an identification of a declining caregiver to the central coordination server (Traughber, paragraph [0158]; paragraph [0207], lines 4-8).
As per claim 24, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 23, wherein the graphical user interface further includes a list of declining caregivers associated with the alarm notification, the list of declining caregivers being updated by the central coordination server to include, in a second color, caregivers identified by caregiver declination response transmitted from other interactive wireless caregiver devices to the central coordination server (Traughber, paragraph [0163]; paragraph [0405]: display responses from healthcare providers to see which alerts remain unaddressed in a highlight. The use of multiple highlight colors would have been obvious to one having ordinary skill in the art as a matter of design choice which does not affect the essential operation of the system.).
As per claim 25, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 22, wherein the interactive wireless caregiver device is operable to process a caregiver check-in of a resident of the assisted care facility (Traughber, paragraph [0126]; paragraph [0405], lines 1-9).
As per claim 26, Traughber in view of Kaboff further teaches the    interactive wireless caregiver device    of    claim 22, further
comprising a microphone for dictating information to be saved in relation to a caregiver check-in of a resident of the assisted care facility (Traughber, paragraph [0109]).
As per claim 27, Traughber in view of Kaboff further teaches the    interactive wireless caregiver device    of    claim 22, further
comprising    a    microphone    for dictating additional information to    be    included with the
caregiver acceptance response (Traughber, paragraphs [0053] - [0056]).
As per claim 28, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 22, wherein the graphical user interface further includes a text input box for inputting additional information to be included with the caregiver acceptance response (Traughber, paragraphs [0128] – [0134]).
As per claim 30, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 22, wherein the graphical user interface further includes an escalation level associated with the alarm notification (Traughber, paragraph [0006], lines 6-8; paragraph [0361]).
As per claim 31, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 22, wherein the graphical user interface further includes a date and time associated with the alarm notification (Traughber, paragraph [0035]).
As per claim 33, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 22, wherein the graphical user interface further includes a list of alarm notifications generated by the central coordination server (Traughber, paragraph [0405]).
As per claim 34, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 33, wherein the graphical user interface further includes, for each alarm notification in the list of alarm notifications, a time and date associated with the alarm notification (Traughber, paragraph [0035]).
As per claim 35, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 33, wherein the graphical user interface further includes, for each alarm notification in the list of alarm notifications, an indication of whether a caregiver acceptance response associated with the alarm notification has been transmitted to the central coordination server (Traughber, paragraph [0405]).
As per claim 36, Traughber in view of Kaboff further teaches the interactive wireless caregiver device of claim 22, comprising a tablet computer or smart phone that includes the data communications link and the touch display screen (Traughber, paragraph [0050], lines 8-15).
As per claim 37, (see claim 22 above) a system comprising:
a central coordination server connected to a first network and to a second network different from the first network, the second network comprising a wireless network (Traughber, paragraph [0407], lines 3-5); and 
a plurality of interactive wireless caregiver devices, each of the interactive wireless caregiver devices including:
a data communications link to the wireless network; and 
a touch display screen through which a user of the interactive wireless caregiver device can interact via a graphical user interface with a software application running on the interactive wireless caregiver device, the graphical user interface including:
an alarm notification generated by the central coordination server in response to an alarm signal transmitted to the central coordination server over the first network from a resident life safety device deployed at an assisted care facility (Traughber, paragraph [0407], lines 3-5: wire connection), the alarm signal being transmitted upon detection of an alarm condition of [[a]] the resident life safety device 
an alert status indicator associated with the alarm notification, the alert status indicator operable to show a pending status indicating that the alarm notification is pending and a cleared status indicating that the alarm condition has been cleared at the resident life safety device;
a responding action status button operative to transmit a caregiver acceptance response associated with the alarm notification and including an identification of a responding caregiver to the central coordination server; and
a list of responding caregivers associated with the alarm notification, the list of responding caregivers being updated by the central coordination server to include, in a first color, caregivers identified by caregiver acceptance responses transmitted from other interactive wireless caregiver devices to the central coordination server,
wherein, in response to the alarm condition being cleared at the resident life safety device (Traughber, paragraph [0017]), the central coordination server updates the plurality of interactive wireless caregiver devices to show the cleared status in association with the alarm notification on each of the interactive wireless caregiver devices (Kaboff, paragraph [0128]).
As per claim 42, Traughber in view of Kaboff further teaches the system of claim 37, wherein the resident life safety device is communicatively coupled to the central coordination server by a wired connection (Traughber, paragraph [0407], lines 3-5).
As per claim 43, Traughber in view of Kaboff further teaches the system of claim 37, wherein the resident life safety device is communicatively coupled to the central coordination server by a wireless connection (Traughber, paragraph [0407], lines 3-5).
As per claim 46, Traughber in view of Kaboff further teaches the system of claim 37, wherein the server is operable to record a caregiver check-in of a resident of the assisted care facility processed by an interactive wireless caregiver device from among the plurality of interactive wireless caregiver devices (Traughber, paragraph [0017]).
As per claim 47, Traughber in view of Kaboff further teaches the system of claim 37, wherein each of the interactive wireless caregiver devices comprises a tablet computer or smart phone that includes the data communications link and the touch display screen (Traughber, paragraph [0050], lines 8-15).
As per claim 48, (see rejection of claim 22 above) a non-transitory computer readable medium on which are stored instructions executable by an interactive wireless caregiver device to perform operations comprising:
receiving data communications over a wireless network; and
generating a graphical user interface via which a user of the interactive wireless caregiver device can interact with a software application running on the interactive wireless caregiver device, the graphical user interface including:
an alarm notification generated by a central coordination server connected to the wireless network in response to an alarm condition of a resident life safety device deployed at an assisted care facility;
an alert status indicator associated with the alarm notification, the alert status indicator operable to show a pending status indicating that the alarm notification is pending and a cleared status indicating that the alarm condition has been cleared at the resident life safety device;
a responding action status button operative to transmit a caregiver acceptance response associated with the alarm notification and including an identification of a responding caregiver to the central coordination server; and 
a list of responding caregivers associated with the alarm notification, the list of responding caregivers being updated by the central coordination server to include, in a first color, caregivers identified by caregiver acceptance responses transmitted from other interactive wireless caregiver devices to the central coordination server.
As per claim 49, (see rejection of claim 36 above) the non-transitory computer readable medium of claim 48, wherein the interactive wireless caregiver device comprises a tablet computer or smart phone.

Claims 29 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traughber in view of Kaboff as applied above, and further in view of Davis et al. (Davis; US Pub No. 2012/0315867 A1).
As per claim 29, Traughber in view of Kaboff teaches the interactive wireless caregiver device of claim 22.
Traughber in view of Kaboff does not expressly teach wherein the graphical user interface further includes a refresh button operative to poll the central coordination server for updates to the list of responding caregivers.
Davis teaches wherein the graphical user interface further includes a refresh button operative to poll the central coordination server for updates to the list of responding caregivers .
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement refreshing a queue as taught by Davis, in order to provide a user with the most recent data.
As per claim 45, Traughber in view of Kaboff teaches the system of claim 37.
Traughber in view of Kaboff does not expressly teach wherein the central coordination server is operable to generate a report concerning a caregiver’s response time using an interactive wireless caregiver device from among the plurality of interactive wireless caregiver devices.
Davis teaches wherein the central coordination server is operable to generate a report concerning a caregiver’s response time using an interactive wireless caregiver device from among the plurality of interactive wireless caregiver devices (paragraph [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the report generation as taught by Davis, since Davis states in paragraph [0013] that such a modification would result in the use of the data for educational and operational purposes.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traughber in view of Kaboff as applied to claim 22 above, and further in view of Donoghue et al. (Donoghue; US Pub No. 2005/0283382 A1).
As per claim 32, Traughber in view of Kaboff teaches the interactive wireless caregiver device of claim 22.
Traughber in view of Kaboff does not expressly teach wherein the graphical user interface further includes a site map of the assisted care facility on which the alarm notification is overlaid.
Donoghue teaches wherein the graphical user interface further includes a site map of the assisted care facility on which the alarm notification is overlaid (paragraph [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the map as taught by Donoghue, since Donoghue states in paragraph [0023] that such a modification would result in providing the location of an emergency in order to allow for quicker response from a healthcare provider.

Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traughber in view of Kaboff as applied to claim 38 above, and further in view of Klink (US Pub No. 2011/0093296 A1).
As per claim 40, Traughber in view of Kaboff teaches the system of claim 37.
Traughber in view of Kaboff does not expressly teach wherein the resident life safety device is a wander pendant.
wherein the resident life safety device is a wander pendant (paragraph [0043]; paragraph [0051], lines 18-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wearable pendant as taught by Klink, since Klink states in paragraph [0043] that such a modification would result in monitoring patients with memory issues.
As per claim 41, Traughber in view of Kaboff teaches the system of claim 37.
Traughber in view of Kaboff does not expressly teach wherein the resident life safety device is a wander bracelet.
Klink teaches wherein the resident life safety device is a wander bracelet (paragraph [0043]; paragraph [0051], lines 18-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wearable pendant as taught by Klink, since Klink states in paragraph [0043] that such a modification would result in monitoring patients with memory issues.

Claims 39, 44 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traughber in view Kaboff as applied to claim 37 above, and further in view of Tran (US Pub No. 2008/0004904 A1).
As per claim 39, Traughber in view of Kaboff teaches the system of claim 37.
wherein the resident life safety device is selected from the group consisting of a wireless pull cord, a wireless pendant, a wireless motion detector, a door alarm, a window alarm, a fall detector, a smoke detector, and an incontinence detector.
Tran teaches wherein the resident life safety device is selected from the group consisting of a wireless pull cord, a wireless pendant, a wireless motion detector, a door alarm, a window alarm, a fall detector, a smoke detector, and an incontinence detector (paragraph [0017], lines 25-26: wireless motion detector, fall detector).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the motion/fall detector as taught by Tran, in order to detect a patient state which requires immediate attention.
As per claim 44, Traughber in view of Kaboff teaches the system of claim 37.
Traughber in view of Kaboff does not expressly teach wherein the central coordination server is operable to generate a report selected from the group consisting of a report concerning a specific resident of the assisted care facility, a report concerning a specific type of resident life safety device deployed at the assisted care facility, a report concerning a specific resident life safety device deployed for a specific resident.
Tran teaches wherein the central coordination server is operable to generate a report selected from the group consisting of a report concerning a specific resident of the assisted care facility, a report concerning a specific type of resident life safety device deployed at the assisted care facility, a report concerning a specific resident life safety device deployed for a specific resident (paragraph [0028], lines 5-7; paragraph [0054], lines 1-3: report concerning a specific resident).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the report generation as taught by Tran, since Tran states in paragraph [0028] that such a modification would result in tracking the behaviors of an individual in a care facility.
As per claim 50, Traughber in view of Kaboff teaches the interactive wireless caregiver device of claim 22.
Traughber in view of Kaboff does not expressly teach wherein the alarm notification includes a photograph of a resident associated with the resident life safety device.
Tran teaches wherein the alarm notification includes a photograph of a resident associated with the resident life safety device (paragraph [0017], lines 28-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the camera as taught by Tran, in order to detect a patient state which requires immediate attention.


Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684